          Case 1:20-cv-01677-TCB Document 11 Filed 04/26/20 Page 1 of 8




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


    COALITION FOR GOOD
    GOVERNANCE, RHONDA J.
    MARTIN, JEANNE DUFORT,
    AILEEN NAKAMURA, B. JOY
    WASSON, AND ELIZABETH                           Civil Action No. 1:20-cv- 01677 -TCB
    THROOP,

                   Plaintiffs,
    v.

    BRAD RAFFENSPERGER, et al.,

                 Defendants.




          PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

         Pursuant Rule 65 of the Rules of Civil Procedure,1 Plaintiffs Coalition for

Good Governance, Rhonda J. Martin, Jeanne Dufort, Aileen Nakamura, B. Joy

Wasson, and Elizabeth Throop move the Court to order Defendants:




1
  Pursuant to Local Rule 65.2, Plaintiffs are filing herewith a Motion to Waive Usual Rules to
allow for the filing of this Motion without a supporting brief, which brief, if the Court grants said
motion, will be filed by April 29, 2020.


                                              Page 1
        Case 1:20-cv-01677-TCB Document 11 Filed 04/26/20 Page 2 of 8




      1.     To conduct the elections currently scheduled for June 9, 2020 on June

30, 2020, and to adjust all other deadlines and activities (such as early and absentee

voting), accordingly;

      2.     To direct superintendents to replace touchscreen ballot market devices

(“BMDs”) with hand marked paper ballots. However, BMDs should continue to be

used for voters requiring assistive technology, if no better alternatives are proposed

by the Secretary for assistive technology. After every use of the BMD

touchscreens, the touchscreen should be powered down and thoroughly cleaned by

vendor-approved disinfectant cleaner;

      3.     To direct superintendents that for the primary and primary runoff

elections, the number of hand marked paper ballot private voting stations may be at

the discretion of the superintendent after evaluating the aniticipated turnout after

two weeks of early voting rather than the statutory minimum of one station for

every 250 electors;

      4.     To allow superintendents to operate early voting centers during the

weekend and the Monday prior to Election Day;

      5.     To direct each superintendent to provide at least one curbside voting

location using hand marked paper ballots; and direct superintendents of counties



                                        Page 2
           Case 1:20-cv-01677-TCB Document 11 Filed 04/26/20 Page 3 of 8




with 100,000 or more registered voters to provide an additional curbside voting

location for every 100,000 voters or fraction thereof;

      6.       To allow superintendents to process and prepare mail ballots upon

receipt for scanning beginning Monday before Election Day, and for tabulation not

before the close of the polls;

      7.       To accept as timely cast: (a) absentee ballots post-marked no later

than Election Day and received up to three days after Election Day; (b) absentee

ballots arriving by mail that are not post-marked but received by the day after

Election Day; (c) absentee ballots post-marked no later than Election Day by

voters covered by the Uniformed and Overseas Citizen Voting Act (“UOCAVA”)

received by the final day before the superintendent’s certification of election

results, which is the second Friday following the election. (O.C.G.A. §21-2-

493(k));

      8.       To require that superintendents permit in-person voters: (a) in lieu of

the voter signing the voter certificates, the superintendents administer and

document oral oaths by the voter incorporating the same content as the written oath

and (b) in lieu of presenting original identification, to present a legible disposable

paper copy of same;



                                         Page 3
        Case 1:20-cv-01677-TCB Document 11 Filed 04/26/20 Page 4 of 8




      9.     To require superintendents to appoint absentee ballot clerks at polling

locations and authorize them to: (a) provide absentee ballot applications to voters;

(b) issue mail ballot packets to voters upon determination of such voter’s elgibility;

and (c) verify and accept completed mail ballot packets;

      10.    To allow voters to present their affidavit to cure provisional ballots, or

discrepant signatures on returned mail ballot envelopes, prior to the final day for

the superintendent’s certification of election results, which is the second Friday

following the election. (O.C.G.A. §21-2-493(k));

      11.    With respect to physical distancing and personal protective equipment

(“PPE”), to provide superintendents with an sufficient supply of said PPE, which

PPE shall be of the kind recommended by the Department of Community Health or

the Centers for Disease Control, and to direct superintendents to (a) require

pollworkers and election staff to wear approved masks and, where appropriate,

gloves; (b) provide voters with disposable masks and require masks while on the

grounds of the polling place; (c) mark off distances on the polling place floor and

outside the polling place where lines form and require voters remain at least six

feet apart from each other; (d) provide state-funded clear plastic barriers between




                                       Page 4
         Case 1:20-cv-01677-TCB Document 11 Filed 04/26/20 Page 5 of 8




the poll workers’ stations and the voters; and (e) separate all voting stations so that

they are at least six feet apart at their closest edges;

       12.    To direct superintendents to allow appointed pollwatcher activities

and meaningful public observation of the processes of mail ballot issuance,

acceptance, and tabulation;

       13.    To send mail ballot applications for the upcoming June election to the

mailing address of those voters whose mailing address is different than their

residential address;

       14.    To count March Ballots (that is, absentee mail ballots that were

originally issued for the March 24, 2020 election before that election was

postponed) received by June 9 (or the day that the June 9 election is moved to)

unless duplicate votes for the March races are received from the same voter;

       15.    To instruct superintendents to record and report accurate information

regarding absentee ballot application and ballot issuance in databases for upload

into the daily county reports for publication on the Secretary’s website and the My

Voter Pages records, and to promptly correct any information on said records that

is incorrect; and to use the corrected records provided by the superintendents to

correct the My Voter Page records on the Secretary’s site;



                                          Page 5
        Case 1:20-cv-01677-TCB Document 11 Filed 04/26/20 Page 6 of 8




      16.    To direct superintendents to establish an emergency fail-safe

opportunity for voters to vote at assigned polling place locations that were closed

without the 60 day notice period required by O.C.G.A. § 21-2-265, by using a

“pop-up” temporary unit to issue and accept ballots from in-person voters who are

unable or choose not to vote at the replacement polling place after being redirected

to the new polling place;

      17.    To issue the rules and regulations necessary to undertake the

foregoing and to promote an orderly, secure and fair election.

      In addition, Plaintiffs move this Court to grant such other and further relief

that may be required relating to the pandemic and Georgia’s elections, the

necessity for which may be revealed prior to or during the hearing on this matter.

      This 26th day of April, 2020.

      /s/ Bruce P. Brown                         /s/ Robert A. McGuire, III
      Bruce P. Brown                             Robert A. McGuire, III
      Georgia Bar No. 064460                     Pro Hac Vice Pending
      BRUCE P. BROWN LAW LLC                     ROBERT MCGUIRE LAW FIRM
      1123 Zonolite Rd. NE                       113 Cherry St. #86685
      Suite 6                                    Seattle, Washington 98104-2205
      Atlanta, Georgia 30306                     (253) 267-8530
      (404) 881-0700


                                                 Attorneys for Plaintiffs



                                       Page 6
     Case 1:20-cv-01677-TCB Document 11 Filed 04/26/20 Page 7 of 8




                   CERTIFICATE OF COMPLIANCE


      I hereby certify that the foregoing pleading has been prepared in

accordance with the font type and margin requirements of LR 5.1, using font

type of Times New Roman and a point size of 14.

                                   /s/ Bruce P. Brown
                                   Bruce P. Brown
                                   Georgia Bar No. 064460
                                   BRUCE P. BROWN LAW LLC
                                   Attorney for Plaintiffs
                                   1123 Zonolite Rd. NE
                                   Suite 6
                                   Atlanta, Georgia 30306
                                   (404) 881-0700




                                   Page 7
        Case 1:20-cv-01677-TCB Document 11 Filed 04/26/20 Page 8 of 8




                          CERTIFICATE OF SERVICE


             I hereby certify that on April 26, 2020, a copy of the foregoing was

electronically filed with the Clerk of Court using the CM/ECF system, which will

automatically send notification of such filing to all attorneys of record.

                                                     /s/ Bruce P. Brown
                                                     Bruce P. Brown




                                        Page 8
